Citation Nr: 1512774	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  06-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for a migraine headache disability in excess of noncompensable for the time period before October 1, 2011, and in excess of 50 percent from October 1, 2011.


REPRESENTATION

Appellant represented by:	Daniel Smith Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to November 1994, with additional time in the Navy reserves.

This matter comes to the Board of Veterans Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for a migraine headache disability at noncompensable from August 1996.  The Veteran filed a Notice of Disagreement to request an increased rating in October 2008.

By a rating decision dated May 2013, the RO partially granted the above claim, by awarding the Veteran a 50 percent rating from October 2011.  This partial allowance has created "staged" ratings and does not constitute a full grant of the benefits sought on appeal.  Accordingly, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In October 2011 and March 2010 the Board remanded this matter for additional development and it is again before the Board.  The Board finds compliance with prior Board remands to be present.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In September 2010 the Veteran notified VA that he was withdrawing his video hearing request.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Prior to October 1, 2001, the Veteran's service connected headaches were manifested by symptoms analogous to characteristic prostate attacks averaging one in 2 months over the past several months; a greater frequency of prostrating attacks is not shown.  

2.  From October 1, 2001, the Veteran's service-connected headaches were manifested by symptoms consistent with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability; exceptional or unusual factors which would render application of the rating schedule impractical are not shown.


CONCLUSIONS OF LAW

1.  A 10 percent rating, but no greater, for the time period before October 1, 2011 for the Veteran's service-connected migraine disability is warranted.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Code 8100 (2014).

2.  An initial rating in excess of 50 percent for the time period before October 1, 2011 for the Veteran's service-connected migraine disability is not warranted.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.71a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for increased rating, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

VCAA letters dated August 2007 and January 2009 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  They also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in July 2008, July 2010, and July 2012.  The Board finds the examination reports together to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The rating for a migraine disability is as follows, under 38 C.F.R. § 4.124a, Diagnostic Code 8100: with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability is rated as 50 percent, with characteristic prostrating attacks occurring on an average once a month over last several months is rated as 30 percent, with characteristic prostrating attacks averaging one in 2 months over last several months is rated as 10 percent, and with less frequent attacks is rated as noncompensable.  

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).
	

Background

As brief background, during service, the Veteran suffered a fall, in part, in which he injured his spine, and as such he is service connected for cervical and low back spinal conditions.  The Veteran contends, and the record supports, that he suffers headaches as a result of that fall and subsequent injuries.

In his separation exam, the Veteran denied frequent or severe headaches.  In 1995 and 1996, the Veteran reported neck pain and stiffness.  An August 1996 treatment record noted severe headache with photosensitivity.  Treatment records dated April 2002 noted headaches, and records dated February 2003 noted a headache without nausea and vomiting.  Letters received in November 2006 from Dr. M.A., the Veteran's longstanding physician, and other private physicians note that the Veteran suffers from persistent, chronic headaches which seem to stem from myofascial disease in the upper back and neck muscles.  

Treatment records dated 2007 noted worsened headache with no visual disturbance and no nausea or vomiting, aggravated by emotional stress.  In April 2007, the Veteran reported severe headaches rated at 10/10 which cause him to be nauseous and "unable to drive or function."  He noted that he was bedridden for a week, but due to his back condition.

February 2008 treatment records by Dr. M.A. note that the Veteran reported worsening, daily headaches with nausea, vertigo, blurred vision, and sensitivity to light and sound, that render him irritable and with trouble concentrating.  An April 2008 treatment record noted headaches were associated with nausea but no photophobia.

In April 2008, the Veteran complained of daily, severe headaches associated with nausea, dizziness, and sensitivity to light and sound, rendering him unable to concentrate and irritable.  He stated he had no vomiting and no photophobia.  He reported symptoms of depression, and was prescribed an antidepressant.

In July 2008, the Veteran appeared for a VA examination.  He reported daily headaches with chronic pain in his neck and back.  His headache was frontal and extended to both temporal regions of the head, the occipital regional of the head, and down into the neck.  It was described as throbbing.  While the Veteran was sensitive to noise and sound, he did not have any visual disturbances.  He occasionally had nausea, but no vomiting.  While it was noted that the headaches usually started early in the morning lasting for 5 to 12 hours, the examiner specifically noted that the Veteran's headaches were not prostrating.  The examiner noted that the Veteran's headaches did not infer with his present job or with his activities of daily living.  

At 4:00am on December 9, 2008, the Veteran sought treatment at the Adams Memorial Hospital emergency department with complaints of pain behind his ears starting at 4 o'clock the previous afternoon.  He reported that the headaches made him "a lit bit nauseated."  He also reported light sensitivity and a slightly productive cough.   The Veteran was requesting a letter to be sent to his private physician (Dr. M.A.) informing him that the Veteran's current combination of medicines was not adequately controlling his pain.  On examination, the Veteran denied any numbness or weakness.  He was noted to be sitting comfortably in the room in no acute distress.  His pupils were equal, round, and reactive to light and accommodation.  Impression was chronic headache.  

In a followup private treatment record dated December 2008, the Veteran reported daily chronic headaches with nausea, vertigo, sensitivity to light and sound.  His headache was constant with a duration of 48 to 72 hours.  It occurred twice a week.  Dr. M.A. noted that the Veteran was likely experiencing analgesic withdrawal headaches.

In July 2010, the Veteran appeared for another compensation and pension examination.  The examiner diagnosed the Veteran with migraine headaches without aura, complicated by analgesic rebound headaches.  The Veteran stated that although the headaches are intense, he is used to it and so he is able to function.  For example, he reported that he continued to drive if he developed a headache.  The Veteran stated that he usually finds relief only by taking a break from whatever he is doing, using cold packs, lying down, getting sleep and taking medication.  He was working as a custodian in a school.  While he feared being laid off, he attributed his fear to budget cuts.  

Headache logs, recorded in conjunction with the Veteran's treatment by Dr. M.A., indicate that on October 1, 2011, the Veteran was suffering from headaches which caused him to lie down for the majority of the day, from 4:15 a.m. until 7:30 a.m., and from 12:00 p.m. to 5:00 p.m., and 7:45 p.m. to 8:30 p.m.

In July 2012, the Veteran appeared for his latest VA examination in regard to his headaches.  The VA examiner noted that the Veteran did suffer very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran reported that he was able to sustain employment until 2010, when his headaches increased in severity.  The examiner reviewed the record and noted that the Veteran did not have a prostrating headache through the 2008 compensation and pension examination.  It was noted that the record was then silent on this issues.  The Veteran reported that has had severe headaches for "a couple of years" which the examiner noted was since about the time of the last compensation and examination in 2010.  At some point thereafter, his headaches continued to increase in duration and severity. 

	Period Prior to October 1, 2011

After a review of the record, the Board concludes that assignment of a 10 percent disability evaluation, but no greater, is warranted for the Veteran's service connected headaches prior to October 1, 2011.  While the evidence from October 1, 2011 shows symptoms consistent with very frequent prostrating and prolonged attacks productive of severe economic inadaptability, the evidence prior to October 1, 2011, does not show such level of functional impairment. 

The Board observe that the record prior to October 1, 2011, includes an April 2007 report from the Veteran that his severe headaches which cause him to be "unable to drive or function."  However, the Board weighs the Veteran's report against the balance of doctor's notes taken during that time, which do not demonstrate that the headaches reached the level of prostrating.  Records during this period note daily headaches associated with nausea, vertigo, blurred vision, and sensitivity to light and sound.  However, Dr. M.A., while noting that these rendered him irritable with trouble concentrating in February 2008 and April 2008, did not describe the headaches as prostrating.  Further, the record does not show that the headaches resulted in prostrating attacks occurring on average one a month or more.  Moreover, the July 2008 VA examination, while noting the Veteran's daily headaches, specifically noted that the headaches were not prostrating and did not interfere with his present job or activities of daily living.  These findings are consistent with the July 2010 examination report that noted that although the Veteran's headaches were intense, he was able to function and drive.   Moreover, they do not show that the Veteran's headaches resulted in severe economic inadaptability as they were noted not to interfere with his job.  

While the evidence does not show that the Veteran had prostrating attacks averaging an average of once per month as contemplated by a 30 percent disability rating, the Board observes that the Veteran's headaches have been constant.  Moreover, the frequency of the Veteran's symptoms along with the Veteran's need to seek emergency treatment in December 2008 suggest that the headaches, while not necessary resulting in prostrating attacks were severe prior to October 1, 2011, resulting in impairment consistent.  Thus, giving the Veteran the benefit of the doubt, the Board concludes that the Veteran's symptomatology associated with his headaches prior to October 1, 2011, are consistent with, or analogous to, impairment manifested by prostrating headaches averaging one in 2 months over the past several months.  Accordingly, the criteria for a 10 percent rating, but no greater, prior to October 1, 2011 are met. 

Based on the foregoing, the Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 10 percent rating prior to October 1, 2011.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, and found that the application of none would provide a higher level of compensation for the Veteran's headache disability.

      Period From October 1, 2011

From October 1, 2011, the Veteran's migraine headaches have been rated as 50 percent disabling under Diagnostic Code 8100.  As noted above, under Diagnostic Code 8100, which pertains to migraine headaches, a maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board has further considered whether the Veteran might be entitled to further compensation under other Diagnostic Codes, including all under 38 C.F.R. § 4.124a, and found that no other Diagnostic Code applies. 

As the rating schedule does not provide for a scheduler rating in excess of 50 percent for migraine headaches, a rating in excess of 50 percent from October 1, 2011, is not warranted.  

Based on the foregoing, the Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that is manifested by symptoms consistent with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, and found that the application of none would provide a higher level of compensation for the Veteran's headache disability.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3.  See also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 53-56.


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's headache disability.  A comparison between the level of severity and symptomatology of the Veteran's headache disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board has contemplated the medical evidence, including the Veteran's reports of daily headaches with nausea, vertigo, blurred vision, and sensitivity to light and sound, that rendered him irritable and with trouble concentrating, and found that the Veteran's headache disability does not warrant a rating greater than 10 percent under DC 8100 for the pendency of the appeal before October 2011.  Moreover, the scheduler criteria for a 50 percent reflect the severe and prolonged prostrating attacks experienced by the Veteran since October 1, 2011.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Considerations

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   As a result of the May 2013 rating decision awarding a 50 percent disability rating for the Veteran's headaches, a combined schedular service-connected disability evaluation of 100 percent was assigned effective October 1, 2011.  The Veteran was informed that if he felt that he was unemployable due to service-connected disabilities prior to that date, he should submit employment information as outlined on a VA Form 21-8940.  The Veteran did not respond.  

In a subsequent Report of General Information indicates that a VA employee contacted the Veteran in October 2013 as agreed upon in an earlier in-person interview.  It was noted that the Veteran had decided to withdraw his claim for unemployability as he had been granted a permanent 100 percent service connected disability rating.  

A December 2013 letter from the RO to the Veteran acknowledged his request to discontinue his claim for TDIU based on his October 2013 conversation with VA.  He was informed that he could file the same claim within one date of the letter and the effective date would be the same as if the claim had not been withdrawn.  A copy of this letter was provided to the Veteran's attorney.  Neither the Veteran, nor his attorney responded to the letter.  Further, neither has subsequently raised the issue of entitlement to TDIU.  Accordingly, the Board concludes that that issue is not before the Board.


ORDER

Entitlement to a 10 percent disability rating, but no greater, rating for migraine headaches prior to October 1, 2011 is granted.

Entitlement to a rating in excess of 50 percent for migraine headache since October 1, 2011 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


